Appeal from an order of the Special Term denying plaintiff’s application for the issuance of a subpoena duces tecum directing the board of health and the health officer of the village of Saranac Lake to produce upon the trial of the action certain records showing the medical attendance and other matters in the case of the defendant, Athanasios Mpasstas. The motion was denied upon the ground that such records would not be competent evidence upon the trial. The admissibility of the records may be determined when offered. Order reversed, on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.